DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2022 and January 3, 2022 has been considered by the examiner.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a control system of a vehicle having a damper connected to a crankshaft of the engine; a first sensor configured to detect a rotation angle of the crankshaft; a second sensor configured to detect a rotation angle of the input shaft or the rotating body; a first control device configured to receive a detection signal of the first sensor as an input; and a second control device is configured to execute: a transmission process for transmitting, to the first control device, a resonance influence torque or the transfer device side rotation angle speed, and an information acquisition timing, which is an acquisition timing of the transfer device side rotation angle speed, the resonance influence torque being torque caused by a resonance occurring in the power transfer device and calculated based on the transfer device side rotation angle speed; the first control device is configured to execute: a rotation angle speed derivation process for deriving, based on the detection signal of the first sensor; an inertia torque calculation process for calculating an engine inertia torque based on the engine rotation angle speed; and an engine torque calculation process for calculating a sum of the resonance influence torque and the engine inertia torque as an engine torque, which is an output torque of the engine; and the first control device is configured to, in the engine torque calculation process: select the resonance influence torque based on the transfer device side rotation angle speed, which is acquired at a predetermined derivation timing, based on the information acquisition timing received from the second control device; and calculate, as the engine torque, the sum of the resonance influence torque and the engine inertia torque which is calculated based on the engine rotation angle speed derived at the derivation timing and the remaining structure of claim 1.
The closest prior art is Chinese Patent No. CN106525306 to Hong et al. that teaches calculating engine output and engine torque, however, it lacks a teaching of calculating an engine inertia torque or using a resonance influence torque.  One having ordinary skill in the art before the effective filing date of the subject invention would not modify the Zhang patent to have these features without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2012/0270697 to Takami et al. teaches a method of a crankshaft with a damper. 
Chinese Patent No. CN110293960 to Ichikawa et al. teaches a misfire determination using resonance.
Japanese Patent No. JP2010167861 to Atsumi et al. teaches calculating an output torque, but lacks a teaching of using a resonance influence torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655